ORDER FINDING MISCONDUCT AND IMPOSING DISCIPLINE
Upon review of the report of the hearing officer's judgment on the Disciplinary Commission's Verified Complaint for Disciplinary Action, the Disciplinary Commission's Petition for Review and the respondent's Brief we find that the respondent engaged in attorney misconduct.
Facts: The respondent represented a client in a eriminal case in which the client pled guilty and was sentenced to life without parole. The trial court appointed the respondent to handle the client's appeal. The respondent filed the record of the proceedings with the clerk, but did not submit an appellate brief. Almost three years later, the trial court requested a report on the status of the appeal. The respondent reported to the court that the appellate brief still had not been filed. Finally, roughly five years after the commencement of the appeal, the respondent filed a petition to file a belated appeal.
Violations: The respondent violated Ind. Professional Conduct Rule 1.1, which requires a lawyer to provide competent representation. The respondent also violated Prof. 1.3, which requires a lawyer to act with reasonable diligence and promptness is representing a client.
For the misconduct found herein, this Court now finds that the respondent should be suspended from the practice of law for a period of four (4) months, effective March 3, 20083, with automatic reinstatement thereafter. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward notice of this order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission, to the hearing officer, Hon. Fred Hoying, and to all other entities as provided in Ind. Admission and Discipline Rule 23(8)(d).
All Justices concur.